DETAILED ACTION
Allowable Subject Matter
Claims 1, 6, 8, 9 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not show a trigger sprayer having a post engaged with a sleeve along a common surface wherein the cross sectional shape of the post along the common surface has a circular outer surface with flat portions conforming to a square overlaid therein and the cross sectional shape of the sleeve along the common surface has a circular inner surface with flat portions conforming to a square overlaid therein along with the other limitations of the claim.  Claims 6, 8, 9 and 13-18 are also allowed for further limiting the allowable subject matter of claim 1 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/25/2021